Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on October 22, 2021 has been entered.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	Authorization for this examiner’s amendment was given in an interview with Mr. Todd A. Benni on November 3, 2021.
a.	Amend claim 21 as follows:
21.	(Currently Amended) The method of claim 15, wherein the second material comprises any of nodular, ductile iron, gray cast iron, compacted graphite iron and non-ferrous material that incur cracking while being 
b.	The following changes to the drawings have been approved by the examiner and agreed upon by applicant: in the amendments to the drawings filed on May 27, 2021, change section line 14-14 in FIG. 14 to section line 15-15.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
Reasons for Allowance
1.	Claims 1-7 and 9-26 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 

application and the drawings (see Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) (meaning of words used in a claim is not construed in a "lexicographic vacuum, but in the context of the specification and drawings") cited in MPEP § 2111.01, claim 1 is allowed due to the following limitations: 
a case (110, Pub.’818 ¶ 46) comprising a first material;
a weld ring (130, Pub.’818 ¶ 48) comprising a second material that is different from the first material, wherein the case (110) is overmolded onto the weld ring (130); and
a ring gear (150, Pub.’818 ¶ 46) coupled to the weld ring (130) (Bold and emphases added) 

	Claim 10 is allowed due to the following limitations:
	a weld ring (1430, FIGS. 14-17, Pub.’818 ¶ 76 et seq.) comprising a first material;
a shaft body (1410, Pub.’818 ¶ 76 et seq.) comprising a second material overmolded onto the weld ring (1430), wherein the shaft body (1410) operatively provides torque to wheels and wherein the first material is different from the second material;
	a ring gear (1450) operatively welded to the weld ring (1430) (Bold and emphases added)

Claim 15 is allowed due to the following limitations:
overmolding a weld ring (130, FIGS. 18-19) formed of a first material that comprises steel having a carbon equivalent of less than 0.4% with a case (110) that comprises a second material that is different from the first material (Bold and emphases added)

	Regarding the product claims 1 and 10, MPEP § 2113 states:
	The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as In re Nordt Dev. Co., 881 F.3d 1371,1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018) (holding "the specification demonstrates that ‘injected molded’ connotes an integral structure," and discussing several cases since Garnero that held "limitations to convey structure even when they also describe a process of manufacture").  (Bold and emphases added)

 	In the instant case, the claims call for welding and overmolding. The plain meaning (MPEP § 2111.01) of “overmolding” is “a multi-step injection molding process where two or more components are molded over top of one another” as seen in common dictionaries such as Google search attached.  Thus, these processes are capable of construction as structural limitations, i.e., these processes would be expected to impart distinctive structural characteristics to the product claims 1 and 10 in accordance with legal precedent cited in MPEP § 2113 above.
	The closest prior art Ashikawa et al. (JPH 8-320059 cited in abandoned Application No. 16088098 published as US 20200300348 of the same inventors Koerschner, Tuner, etc.) teaches a case 25 comprising a first material, i.e., non-ferrous metal such as aluminum alloy (¶¶ 24, 58) and a ring gear 26 comprising a second material, i.e., ferrous material such as steel (¶ 58) wherein the non-ferrous case 25 is integrally molded/overmolding with ring gear 26 (¶¶ 25, 48).  However, Ashikawa does not teach or suggest the weld ring and the overmolding of the case onto the weld ring in claims 1 and 15, and the overmolding of the shaft body onto the weld ring in claim 10.  
None of the cited references, either alone or in combination, teaches or suggests all of the structural and functional limitations recited in claims 1, 10 and 15.  See MPEP § 2143.03 (A functional limitation must be evaluated and considered, just like any other limitation of the claim, for what it fairly conveys to the PHOSITA in the pertinent art in the context in which it is used) and In re Wilson, 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970) (“All words in a claim must be considered in judging the patentability of that claim against the prior art”) also in MPEP § 2143.03.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Vasu et al. (US 20210308806) teaches the ring gear (30), the case (14) and the weld ring (414, FIG. 4).  However, Vasu does not teach the overmolding.  In addition, the effective filing date (EFD) of Vasu April 1, 2020 was after the EFD of this application.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571) 272-7109. The examiner can normally be reached Monday-Friday, 9:00 AM ET – 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINH LUONG/Primary Examiner, Art Unit 3656